ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 20th day of December, 2002,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the judgment of the Court of Special Appeals be, and it is hereby, reversed, and the case is remanded to the Court of Special Appeals with directions to reverse the judgments of the Circuit Court for Baltimore City and to remand the case to the Circuit Court for Baltimore City for a new trial. See Pinkney v. State, 350 Md. 201, 711 A.2d 205 (1998).
Costs in this Court and in the Court of Special Appeals to be paid by the Mayor and City Council of Baltimore.